DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 9 is/are objected to because of the following informalities:  “-cloud”
Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 18 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Sunavala et al. (US 2017/0034050 A1). 
Re Claim 1 & 18, Sunavala teaches a gateway, comprising: (Sunavala; FIG. 1-7; ¶ [0020], [0028]; A gateway.) 
a processor; and (Sunavala; FIG. 1-7; ¶ [0018], [0062]-[0063]; A processor.) 
a non-transitory storage medium including routing control logic, (Sunavala; FIG. 1-7; ¶ [0065], [0070]; A non-transitory storage medium including routing information.) 
a management interface and a data interface, (Sunavala; FIG. 1-7; Summary, ¶ [0034], [0069]-[0070]; A management & data interface.) 
wherein the routing control logic is configured to 
(i) direct a first type of outbound traffic via the data interface when the first type of outbound traffic is being forwarded from a cloud instance supported by the gateway and (Sunavala; FIG. 1-6; ¶ [0027]-[0029], [0054]-[0057], [0061]; The routing of traffic via an interface from a network, by the virtualized gateway.) 
(ii) direct a second type of outbound traffic via the management interface when the second type of outbound traffic is initiated by logic within the gateway. (Sunavala; FIG. 1-6; ¶ [0020], [0027]-[0029], [0038]-[0040], [0054]-[0057]; The routing of traffic via an interface from a network, by the virtualized gateway. The system has the ability to route various types of traffic related data.) 

Claim(s) 8-10 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Ramamoorthi et al. (US 2020/0252234 A1). 
Re Claim 8, Ramamoorthi teaches a cloud computing platform for supporting communications between components within virtual private cloud networks using private addresses, comprising: 
a processor; and (Ramamoorthi; FIG. 1-3; ¶ [0121]-[0122]; A processor.) 
software that, upon execution by the processor, comprises (Ramamoorthi; FIG. 1-3; ¶ [0121]-[0122]; A processor, executing code.) 
(i) a controller, and (Ramamoorthi; FIG. 1-3; ¶ [0023], [0050]-[0070]; Various controllers.) 
(ii) a plurality of spoke virtual private cloud networks communicatively coupled to the controller, (Ramamoorthi; FIG. 1-3; Summary, ¶ [0015]-[0032]; A plurality of spoke virtual private cloud networks.) 
each of the spoke virtual private cloud networks include one or more spoke gateways, (Ramamoorthi; FIG. 1-3; Summary, ¶ [0015]-[0032]; A plurality of spoke virtual private cloud networks with gateways.) 
wherein a first spoke gateway of a first spoke virtual private cloud network of the plurality of spoke virtual private networks is configured to 
(i) route management information addressed with a private Internet Protocol (IP) address associated with a second spoke gateway of a second spoke virtual private cloud network via one or more native cloud gateways and (Ramamoorthi; FIG. 1-3; ¶ [0023]-[0029], [0035], [0040], [0070], [0107]; Routing information associated with IP addresses in a private network, gateways and spoke related networks.)
(ii) receive management information from the controller for routing the management information to one or more cloud instances each addressed by a different private IP address. (Ramamoorthi; FIG. 1-3; ¶ [0023]-[0029], [0035], [0040], [0070], [0080], [0107]; Routing information associated with IP addresses in a private network, gateways and spoke related networks, in addition to management related data/information.) 

Re Claim 9, Ramamoorthi discloses the cloud computing platform of claim 8 operating as a multi-cloud computing platform with the first spoke virtual private cloud network being deployed within a first public cloud network and a second virtual private cloud network being deployed within a second public cloud network that is different from the first public cloud network. (Ramamoorthi; FIG. 1; ¶ [0015]-[0040]; The embodiment(s) detail various network, that contains spokes, private networks, and public related networks.) 

Re Claim 10, Ramamoorthi discloses the -cloud computing platform of claim 9, wherein the one or more native cloud gateways include a native cloud gateway for the first public cloud network communicatively coupled to a native cloud gateway for the second public cloud network. (Ramamoorthi; FIG. 1; ¶ [0015]-[0040]; Gateways, cloud networks, private networks, public networks.) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunavala et al. (US 2017/0034050 A1) and further in view of Harmon, III (US 2018/0309213 A1)
Re Claim 2 & 19, Sunavala discloses the gateway of claim 1, yet does not explicitly suggest wherein the management interface and the data interface are dual, front-facing interfaces configured to send and receive messages over one or more communication links.  
However, in analogous art, HARMON, III teaches wherein the management interface and the data interface are dual, front-facing interfaces configured to send and receive messages over one or more communication links. (HARMON, III; FIG. 1; Background, ¶ [0005]-[0007]; The embodiment(s) detail front facing dual interfaces.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sunavala in view of HARMON, III to incorporate interfaces for the reasons of to include dual connectors interfaces in a communication system. (HARMON, III Background) 

Claim(s) 3-5, 7, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunavala et al. (US 2017/0034050 A1) and further in view of Hooda et al. (US 2020/0177629 A1). 
Re Claim 3 & 20, Sunavala discloses the gateway of claim 1, yet does not explicitly suggest wherein the management interface is configured to receive the second type of outbound traffic corresponding to management information from or send the management information to a native cloud gateway operating as a hub for a management network utilizing a private addressing for distribution of the management information.  
However, in analogous art, Hooda teaches wherein the management interface is configured to receive the second type of outbound traffic corresponding to management information from or send the management information to a native cloud gateway operating as a hub for a management network utilizing a private addressing for distribution of the management information. (Hooda; FIG. 1-2; ¶ [0032]-[0044]; The sending of traffic over an interface being managed by a network.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sunavala in view of Hooda to send traffic for the reasons of developing a mapping system that controls various hosts in a LAN. (Hooda Abstract) 

Re Claim 4 & 21, Sunavala-Hooda discloses the gateway of claim 3, wherein the private addressing allows for an exchange of the management information through private Internet Protocol (IP) addresses assigned to each gateway and cloud instance operating as part of a public cloud network including the gateway. (Hooda; FIG. 1-2; ¶ [0022]-[0029], [0041], [0046], [0053]; The exchange of data employing a private network and IP addresses, a gateway and a cloud network.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sunavala in view of Hooda to send traffic for the reasons of developing a mapping system that controls various hosts in a LAN. (Hooda Abstract) 

Re Claim 5, Sunavala-Hooda discloses the gateway of claim 3 being communicatively coupled to a controller via the native cloud gateway to receive management information including routing information maintained within a management routing table that identifies permitted routing via the management interface. (Hooda; FIG. 1-4; ¶ [0025]-[0041]; The sending of routing data and management information.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sunavala in view of Hooda to send traffic for the reasons of developing a mapping system that controls various hosts in a LAN. (Hooda Abstract) 

Re Claim 7, Sunavala-Hooda discloses the gateway of claim 3, wherein the data interface is configured to receive the first type of outbound traffic corresponding to one or more data messages from a transit gateway or send the first type of outbound traffic corresponding to data messages to a cloud instance based on different private addresses associated with the private addressing that are assigned to the gateway, the transit gateway and the cloud instance. (Hooda; FIG. 1-2; ¶ [0032]-[0044]; The sending of traffic over an interface being managed by a network.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sunavala in view of Hooda to send traffic for the reasons of developing a mapping system that controls various hosts in a LAN. (Hooda Abstract) 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunavala et al. (US 2017/0034050 A1) and further in view of Choudhury et al. (US 2016/0094398 A1) 
Re Claim 6, Sunavala discloses the gateway of claim 1, yet does not explicitly suggest wherein the second type of outbound traffic corresponds to management information includes a Hello message or a Keep-Alive message.  
However, in analogous art, Choudhury teaches wherein the second type of outbound traffic corresponds to management information includes a Hello message or a Keep-Alive message. (Choudhury; FIG. 1; ¶ [0068]-[0069], [0095]; The sending of Keep Alive/Hello messages.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sunavala in view of Choudhury to send Keep Alive/Hello messages for the reasons of sending Keep Alive messages to maintain network connections. (Choudhury ¶ [0068]-[0069], [0095]) 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramamoorthi et al. (US 2020/0252234 A1) and further in view of Sunavala et al. (US 2017/0034050 A1). 
Re Claim 11, Ramamoorthi discloses the cloud computing platform of claim 8,yet does not explicitly suggest  wherein the first spoke gateway includes (i) a data interface for a first type of outbound traffic when the first type of outbound traffic is being forwarded from a cloud instance supported by the first spoke gateway and (ii) a management interface for a second type of outbound traffic when the second type of outbound traffic is initiated by logic within the first spoke gateway
However, in analogous art, Sunavala teaches wherein the first spoke gateway includes 
(i) a data interface for a first type of outbound traffic when the first type of outbound traffic is being forwarded from a cloud instance supported by the first spoke gateway and (Sunavala; FIG. 1-6; ¶ [0027]-[0029], [0054]-[0057], [0061]; The routing of traffic via an interface from a network, by the virtualized gateway.)
(ii) a management interface for a second type of outbound traffic when the second type of outbound traffic is initiated by logic within the first spoke gateway. (Sunavala; FIG. 1-6; ¶ [0020], [0027]-[0029], [0038]-[0040], [0054]-[0057]; The routing of traffic via an interface from a network, by the virtualized gateway. The system has the ability to route various types of traffic related data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ramamoorthi in view of Sunavala to send traffic via a interface for the reasons of coupling various interfaces to a client device in incorporate various virtualized function in a network. (Sunavala Abstract & Summary) 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramamoorthi et al. (US 2020/0252234 A1), in view of Sunavala et al. (US 2017/0034050 A1) and further in view of Harmon, III (US 2018/0309213 A1)
Re Claim 12, Ramamoorthi-Sunavala discloses cloud computing platform of claim 11, yet does not explicitly suggest wherein the management interface and the data interface are dual, front-facing interfaces for the first spoke gateway that are configured to send and receive messages over one or more communication links.  
However, in analogous art, HARMON, III teaches wherein the management interface and the data interface are dual, front-facing interfaces for the first spoke gateway that are configured to send and receive messages over one or more communication links. (HARMON, III; FIG. 1; Background, ¶ [0005]-[0007]; The embodiment(s) detail front facing dual interfaces.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ramamoorthi-Sunavala in view of HARMON, III to incorporate interfaces for the reasons of to include dual connectors interfaces in a communication system. (HARMON, III Background) 

Claim(s) 13-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramamoorthi et al. (US 2020/0252234 A1), in view of Sunavala et al. (US 2017/0034050 A1) and further in view of Hooda et al. (US 2020/0177629 A1). 
Re Claim 13, Ramamoorthi-Sunavala discloses cloud computing platform of claim 11, yet does not explicitly suggest wherein the management interface of the first spoke gateway is configured to (i) receive the second type of outbound traffic corresponding to the management information from or (ii) send the management information to a native cloud gateway of the one or more native cloud gateways operating as a hub for a management network utilizing a private IP addressing for distribution of the management information.
However, in analogous art, Hooda teaches wherein the management interface of the first spoke gateway is configured to (i) receive the second type of outbound traffic corresponding to the management information from or (ii) send the management information to a native cloud gateway of the one or more native cloud gateways operating as a hub for a management network utilizing a private IP addressing for distribution of the management information. (Hooda; FIG. 1-2; ¶ [0032]-[0044]; The sending of traffic over an interface being managed by a network.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ramamoorthi-Sunavala in view of Hooda to send traffic for the reasons of developing a mapping system that controls various hosts in a LAN. (Hooda Abstract) 

Re Claim 14, Ramamoorthi-Sunavala discloses the cloud computing platform of claim 13, wherein the private IP addressing allows for an exchange of the management information using private IP addresses assigned to each spoke gateway of the one or more spoke gateways and each cloud instance of the one or more cloud instances operating at least as part of the first public cloud network including the first spoke gateway. (Hooda; FIG. 1-2; ¶ [0022]-[0029], [0041], [0046], [0053]; The exchange of data employing a private network and IP addresses, a gateway and a cloud network.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ramamoorthi-Sunavala in view of Hooda to send traffic for the reasons of developing a mapping system that controls various hosts in a LAN. (Hooda Abstract) 

Re Claim 15, Ramamoorthi-Sunavala discloses the cloud computing platform of claim 13, wherein the first spoke gateway is communicatively coupled to the controller via a native cloud gateway to receive management information including routing information maintained within a management routing table that identifies permitted routing via the management interface. (Hooda; FIG. 1-4; ¶ [0025]-[0041]; The sending of routing data and management information.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ramamoorthi-Sunavala in view of Hooda to send traffic for the reasons of developing a mapping system that controls various hosts in a LAN. (Hooda Abstract) 

Re Claim 17, Ramamoorthi-Sunavala discloses the cloud computing platform of claim 11, yet does not explicitly suggest wherein the data interface of the first spoke gateway is configured to receive the first type of outbound traffic corresponding to one or more data messages from a first transit gateway being communicatively coupled to a second transit gateway that is configured to communicate with the second spoke gateway of the second spoke virtual private cloud network or send the first type of outbound traffic corresponding to data messages to a cloud instance of the one or more cloud instances based on different private IP addresses associated with the private IP addressing that are assigned to the first spoke gateway, the first transit gateway, the second transit gateway, and the cloud instance.  
However, in analogous art, Hooda teaches wherein the data interface of the first spoke gateway is configured to receive the first type of outbound traffic corresponding to one or more data messages from a first transit gateway being communicatively coupled to a second transit gateway that is configured to communicate with the second spoke gateway of the second spoke virtual private cloud network or send the first type of outbound traffic corresponding to data messages to a cloud instance of the one or more cloud instances based on different private IP addresses associated with the private IP addressing that are assigned to the first spoke gateway, the first transit gateway, the second transit gateway, and the cloud instance. (Hooda; FIG. 1-2; ¶ [0032]-[0044]; The sending of traffic over an interface being managed by a network.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ramamoorthi-Sunavala in view of Hooda to send traffic for the reasons of developing a mapping system that controls various hosts in a LAN. (Hooda Abstract) 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramamoorthi et al. (US 2020/0252234 A1) and further in view of Choudhury et al. (US 2016/0094398 A1) 
Re Claim 16, Ramamoorthi discloses the cloud computing platform of claim 11, yet does not explicitly suggest wherein the second type of outbound traffic corresponds to management information includes a Hello message or a Keep-Alive message.    
However, in analogous art, Choudhury teaches wherein the second type of outbound traffic corresponds to management information includes a Hello message or a Keep-Alive message. (Choudhury; FIG. 1; ¶ [0068]-[0069], [0095]; The sending of Keep Alive/Hello messages.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ramamoorthi in view of Choudhury to send Keep Alive/Hello messages for the reasons of sending Keep Alive messages to maintain network connections. (Choudhury ¶ [0068]-[0069], [0095]) 

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunavala et al. (US 2017/0034050 A1), in view of Hooda et al. (US 2020/0177629 A1) and further in view of Choudhury et al. (US 2016/0094398 A1)
Re Claim 22, Sunavala-Hooda discloses the gateway of claim 21, yet does not explicitly suggest wherein the second type of outbound traffic includes a Hello message or a Keep-Alive message.  
However, in analogous art, Choudhury teaches wherein the second type of outbound traffic includes a Hello message or a Keep-Alive message. (Choudhury; FIG. 1; ¶ [0068]-[0069], [0095]; The sending of Keep Alive/Hello messages.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sunavala-Hooda in view of Choudhury to send Keep Alive/Hello messages for the reasons of sending Keep Alive messages to maintain network connections. (Choudhury ¶ [0068]-[0069], [0095]) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2443